DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election of invention I in the reply filed on 3/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  While applicants have stated that invention I is elected with traverse, so specific argument pertaining to the traversal was presented. As a result, the election is treated as an election without traverse.  Furthermore, applicants did not elect a species from Groups A)-C) (see page 4 of Lack of Unity mailed on 1/7/2020).  As a result, the Examiner has elected the cationic lipid of DOTAP [Group A)], tumor-associated antigens for the specific antigen [Group B] and the method for altering a tumor microenvironment of Claim 42 [Group C].   

Claims 46-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2020.

Claims 52-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2020.

	Claims 42-44 are examined on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New Rejection Necessitated by Amendments) Claim(s) 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Punnonen and Chang (US PGPub 2001/0026937) and Vasievich et al. (Cancer Immunol Immunotherapy, 2011, Vol. 60, No. 5, pages 629-638).

The claimed invention is drawn to a method for altering a tumor microenvironment by reducing the population of regulatory T-cells in the tumor microenvironment comprising: 
administering to a subject having a tumor a dendritic cell vaccine composition comprising at least one cationic lipid and a population of isolated dendritic cells stimulated ex vivo by at least one antigen, and
administering the dendritic cell vaccine composition results in the altering of the tumor microenvironment.
The antigens are tumor-associated antigens.
The composition further comprises an adjuvant, growth factor, cytokines or an agent that combats immune suppression.
The cationic lipid is R-DOTAP.

Punnonen and Chang teach the formulation of ex vivo stimulated/loaded dendritic cells, which are stimulated/loaded with antigen(s) or sequences encoding these antigens, thereby forming dendritic cell vaccines. [see paragraph 18]  Examples of the antigens include antigens from tumors. [see paragraph 22]  Punnonen and Chang also teach that DOTAP, which is a structural variant of R-DOTAP, complexed with a protein of interest, thereby forming a lipid-protein complex can be used to load the dendritic cells. [see paragraph 98]  The use of the DOTAP to load the dendritic cells thereby achieves a composition that comprises presently claimed dendritic cell vaccine.  In addition, DOTAP can be used to transfect dendritic cells with nucleic acid sequences which encode antigens. [see claim 31]  These dendritic cells are intended to be administered to a subject, such as a subject with tumors as a means for providing therapy against the tumor. [see paragraphs 18, 23, 174 and 179]  Punnonen and Chang also teach that adjuvants can be co-administered with the dendritic cells. [see paragraph 182]  While Punnonen and Chang do not teach the alteration of the tumor microenvironment by reducing the population of regulatory T-cells with their dendritic cell vaccine, they do teach the generation of a dendritic cell vaccine that is structurally the same as that presently claimed and the same active steps as presently claimed.  
However, Punnonen and Chang do not teach that R-DOTAP is the specific cationic lipid that is employed with their dendritic cells.

Vasievich et al. teach administering DOTAP, R-DOTAP and S-DOTAP with HPV E7 antigen to a host.  They compared the resulting immune response elicited and found that R-DOTAP facilitated a better immune response compared to S-DOTAP. [see page 7]  Vasievich et al. also teach that R-DOTAP + E7 treated mice exhibited tumor regression while administering S-DOTAP + E7 did not result in tumor regression.  

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Punnonen and Chang in order to employ R-DOTAP in place of DOTAP.  One would have been motivated to do so, given the suggestion by Punnonen and Chang that cationic lipid mixture DOTAP be used to facilitate protein loading of dendritic cells for purposes of in vivo administration.  There would have been a reasonable expectation of success, given the knowledge that R-DOTAP can be combined with a tumor/cancer related antigen (HPV E7) for improving immune responses in vivo, as taught by Vasievich et al.  the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to arguments:
Response to arguments:
Applicants have amended the claims to require that the cationic lipid excludes DOTAP, and present unexpected results related to using R-DOTAP.  In response, the teachings of Vasievich et al. also provide guidance towards preferentially using R-DOTAP versus S-DOTAP in that immune responses were better and tumor regression was observed when R-DOTAP was administered.  Therefore, the teachings of Punnonen and Chang and Vasievich et al. render obvious the instant invention and the unexpected results presented by applicants would reasonably be achievable by one of ordinary skill in the art based on the additional teachings by Vasievich et al. 

(New Rejection Necessitated by Amendments) Claim(s) 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue-Caley et al. (US PGPub 2009/0053251) and Vasievich et al. (Cancer Immunol Immunotherapy, 2011, Vol. 60, No. 5, pages 629-638).


The claimed invention is drawn to a method for altering a tumor microenvironment by reducing the population of regulatory T-cells in the tumor microenvironment comprising: 
administering to a subject having a tumor a dendritic cell vaccine composition comprising at least one cationic lipid and a population of isolated dendritic cells stimulated ex vivo by at least one antigen, and
administering the dendritic cell vaccine composition results in the altering of the tumor microenvironment.
The antigens are tumor-associated antigens.
The composition further comprises an adjuvant, growth factor, cytokines or an agent that combats immune suppression.
The cationic lipid is R-DOTAP.

Pogue-Caley et al. teach the formulation of ex vivo stimulated/loaded dendritic cells, which are stimulated/loaded with antigen(s) or sequences encoding these antigens, thereby forming dendritic cell vaccines. [see paragraphs 45, 69 and 71]  Examples of the antigens include antigens from tumors. [see paragraphs 106 and 107]  In addition, DOTAP can be used to transfect dendritic cells with nucleic acid sequences which encode antigens, thereby producing dendritic cells which are stimulated by an antigen and also combined with DOTAP. [see paragraph 115]  These dendritic cells are intended to be administered to a subject, such as a subject with tumors as a means for providing therapy against the tumor. [see paragraphs 90 and 91]  Pogue-Caley et al. also teach that adjuvants can be co-administered with the dendritic cells. [see paragraph 124]  While Pogue-Caley et al. do not teach the alteration of the tumor microenvironment by reducing the population of regulatory T-cells with their dendritic cell vaccine, they do teach the generation of a dendritic cell vaccine that is structurally the same as that presently claimed and the same active steps as presently claimed.  
However, Pogue-Caley et al. do not teach that R-DOTAP is the specific cationic lipid that is employed with their dendritic cells.

Vasievich et al. teach administering DOTAP, R-DOTAP and S-DOTAP with HPV E7 antigen to a host.  They compared the resulting immune response elicited and found that R-DOTAP facilitated a better immune response compared to S-DOTAP. [see page 7]  Vasievich et al. also teach that R-DOTAP + E7 treated mice exhibited tumor regression while administering S-DOTAP + E7 did not result in tumor regression.  

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Pogue-Caley et al. in order to employ R-DOTAP in place of DOTAP.  One would have been motivated to do so, given the suggestion by Pogue-Caley et al. that cationic lipid mixture DOTAP be used to facilitate protein loading of dendritic cells for purposes of in vivo administration.  There would have been a reasonable expectation of success, given the knowledge that R-DOTAP can be combined with a tumor/cancer related antigen (HPV E7) for improving immune responses in vivo, as taught by Vasievich et al.  the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to arguments:
Applicants have amended the claims to require that the cationic lipid excludes DOTAP, and present unexpected results related to using R-DOTAP.  In response, the teachings of Vasievich et al. also provide guidance towards preferentially using R-DOTAP versus S-DOTAP in that immune responses were better and tumor regression was observed when R-DOTAP was administered.  Therefore, the teachings of Pogue-Caley et al. and Vasievich et al. render obvious the instant invention and the unexpected results presented by applicants would reasonably be achievable by one of ordinary skill in the art based on the additional teachings by Vasievich et al. 


	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648